DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 07, 2021 and is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. US. Patent (7,878,435) hereinafter Johnson.
Regarding claim 1,
Johnson discloses a machine (10) for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material (The recitation(s): "for distributing blowing loosefill insulation material from a package of compressed loosefill insulation material “ is considered to be a statement(s) of intended use and intended use of an apparatus does not differentiate the apparatus claim from the prior art, furthermore the apparatus of Johnson is capable of such function), the machine comprising: 
a chute (14) having an inlet portion (16), an outlet portion (18), the inlet portion (16) configured to receive the package of compressed loosefill insulation material with the package (22) having a substantially vertical orientation (fig.1),
a lower unit (12) configured to receive the compressed loosefill insulation material exiting the outlet portion (18) of the chute (14),
the lower unit (12) including a plurality of shredders (24) and a discharge mechanism (28), the discharge mechanism (28) configured to discharge conditioned loosefill insulation material into an airstream (Col.4 lines 1-3);

    PNG
    media_image1.png
    643
    505
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    601
    482
    media_image2.png
    Greyscale

Johnson discloses the chute (14) and the lower unit (12) have a height (fig.3), a width (fig.1) and a depth (fig.3) therefore the reference discloses the volume (i.e. Volume = Length x Width x Height) and the overhaul volumetric size of the apparatus is the total volume of the chute and the lower unit. (Examiner notes, that inherently, any three dimension rectangular object has a volume). Johnson does not disclose wherein the machine has a maximum volumetric size of 12.0 cubic feet.
	Johnson clearly illustrates the overhaul volumetric size (fig.1,3) of the insulating machine (10) however, the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the volumetric size of the insulating machine to be 12.0 In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner changes the language just to clarify and reduce on confusion (the previous content of the claim remained the same) therefore the rejection is more understandable.
Regarding claim 7,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the chute (14) is positioned vertically above the lower unit (fig.4 shows where the chute (12) vertically sits (hole includes element (24) on the lower unit (12)).
Regarding claim 8,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein opposing longitudinal walls (16a) forming the inlet portion (16) have a vertical orientation (fig.3) and opposing lateral walls (16b) forming the inlet portion (16) have a horizontal orientation (fig.3).
Regarding claim 10,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the chute (14) has a depth (fig.3), however Johnson is silent about wherein the chute has a depth of 11.0 inches.
Johnson clearly illustrates the depth of the chute (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the depth of 
Regarding claim 11,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the lower unit (12) has a depth (fig.3), however Johnson is silent about wherein the lower unit has a depth of 15.0 inches.
Johnson clearly illustrates the depth of the lower unit (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the depth of the lower unit to be 15.0 inches. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Evans et al. US. Patent (7,938,348) hereinafter Evans (348).
Regarding claim 2,
Johnson discloses all limitations in claim 1.
Johnson discloses wherein the volumetric size of the chute (14) comprises a handle segment (21), bale guide (19), cutting mechanism (20), Johnson is silent about the volumetric size of the chute to comprise a distribution hose storage structure.
Johnson and Evans (348), disclose both art with similar function (i.e. processing loosefill insulating material).

	It would have been obvious to the skilled artisan before the effective filing date to add to the chute of Johnson’s apparatus, a distribution hose storage structure as taught by Evans (348), as it would be beneficiary to Johnson to be able to provide support to wrap the hose and ease the transport. (Col.8 lines 43-48).
Regarding claim 3,
The prior art Johnson as modified by Evans (348), discloses all limitations in claim 2.
Johnson discloses wherein the volumetric size (fig.1,3) of the chute (14), however Johnson is silent about the volumetric size of the chute to be about 6.0 cubic feet. 
Johnson clearly illustrates the volumetric size of the chute (fig.3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the volumetric size of the chute to be about 6.0 cubic feet. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Bowman et al. US. Publication (2007/0246584) hereinafter Bowman.
Regarding claim 4, (Currently Amended)

Johnson discloses wherein the volumetric size (fig.1,3) of the lower unit (12) comprises low speed shredders (42,44), agitator (26), the discharge mechanism (28), blower (Col.4 line 6), a motor (34) and a lower unit enclosure (fig.2, the outer cover of the unit 12), however Johnson is silent about ductwork.
Johnson and Bowman, disclose both art with similar function (i.e. processing material).
Bowman, in a similar art, teaches an apparatus (18) to process material having a blower ductwork (45,50, conduit orifice). Bowman teaches the blower ductwork to allow the flow of the processed material. (para.[0043] lines 3-5).
	It would have been obvious to the skilled artisan before the effective filing date to add to the apparatus chute of Johnson, blower ductworks as taught by Bowman, as it would be beneficiary to Johnson to facilitate the flow of the processed material. (para.[0043] lines 3-5).
Regarding claim 5,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 4.
Johnson discloses the lower unit (12) to have a volumetric size (fig.1,3), however Johnson is silent about wherein the volumetric size of the lower unit is about 6.0 cubic feet. Johnson clearly illustrates the volumetric size of the lower unit (fig.1,3), however the scale of the drawings is not being relied upon for accurate measurements. Rather, it would have been obvious to the skilled artisan before the effective filing date to have the volumetric size of the lower unit to be about 6.0 cubic feet. Accordingly, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 6,
The prior art Johnson as modified by Bowman, discloses all limitations in claim 5.
Johnson discloses wherein the lower unit (12) includes a quantity of two low speed shredders (42,44).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Evans et al. US. Patent (8,328,123) hereinafter Evans (123).
Regarding claim 9,
The prior art Johnson discloses all limitations in claim 1.
Johnson discloses wherein the lower unit (12) includes a motor configured to drive a plurality of low speed shredders (42,44), an agitator (26) and a discharge unit (Col.4 line 6, the blower), Johnson is silent about the motor to be electric motor and wherein the electric motor is further configured to operate on a single 15 ampere, 110 volt ac electrical power supply.
Johnson and Evans (123), disclose both art with similar function (i.e. processing loosefill insulating material).
Evans (123), in a similar art, teaches an apparatus (10) to process insulating material having the lower unit (12) includes an electric motor (34) and wherein the electric motor (34) is further configured to operate on a single 15 ampere, 110 volt ac electrical power supply (Col.6 lines 60-67 and col.7 lines 1-2). Evans (123) teaches the electric motor to be able to rotate the apparatus’s component to facilitate the operation of the apparatus. (Col.6 lines 60-63).
	It would have been obvious to the skilled artisan before the effective filing date to replace the motor of Johnson’s apparatus with an electric motor as taught by Evans 
Response to Arguments
In response to Applicant’s arguments in the remarks dated 12/07/2021 about the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
In Applicant argument of pages 1-3, Applicant stated that Examiner has failed to establish a prima facie case of obviousness in regards to claim 1, Applicant also stated that the obviousness of the volumetric size is without support and finally argues that there is no motivation to modify reference Johnson without the impermissible use of hindsight to obtain benefit achieved by Applicant. 
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
The reference Johnson is drawn to blower apparatus and discloses a chute and lower unit, both illustrated with widths, lengths and depths (scaled for transportation see fig.4) and it is well known in the mechanical arts/field that a volume of a rectangular prism is equal to the length by the width and by the height associated with that rectangular prism (i.e. Volume = Length x Width x Height). Figures 1 and 3 clearly shown the length, the width and the height of the chute and the lower unit therefore it is obvious the chute discloses the volume size (by formula, Volume = Length x Width x Height) since any 
Figures 1 and 3 clearly shown the length, the width and the height of the chute and the lower unit therefore it is obvious the chute discloses the volume size (by formula, Volume = Length x Width x Height) therefore supports are shown in the figures and there is no hindsight since the volume is clearly shown in the figures.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 10, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        


/JESSICA CAHILL/Primary Examiner, Art Unit 3753